NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY VAUGHN PINSON,                           No. 20-15328

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00434-RM-PSOT

 v.
                                                MEMORANDUM*
FEDERAL BUREAU OF PRISONS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Federal prisoner Jeremy Vaughn Pinson appeals pro se from the district

court’s judgment dismissing her action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) for failure to

pay the filing fee after denying Pinson’s motion to proceed in forma pauperis



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s interpretation and application of § 1915(g), Washington v. L.A. Cty.

Sheriff’s Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016), and for abuse of discretion

for denial of leave to proceed IFP, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990). We affirm.

      The district court properly denied Pinson’s motion to proceed IFP because

Pinson had filed three prior actions that were dismissed as frivolous, malicious, or

for failure to state a claim, and she did not plausibly allege that she was “under

imminent danger of serious physical injury” at the time she lodged the complaint.

See 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055-56

(9th Cir. 2007) (discussing the imminent danger exception to § 1915(g)).

      The district court did not abuse its discretion by denying Pinson’s motion for

reconsideration because Pinson failed to establish any basis for such relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration under Fed.

R. Civ. P. 59(e) and 60(b)).

      AFFIRMED.




                                          2                                    20-15328